September      6, 1950


Hon. J. E. McDonald                   Opinion No. V-1102
Commissioner    of Ag,riculture
Austin, T e x a s                     Re:     Legality of defraying
                                              travel expenses for Seed
                                              Laboratory   work from
                                              funds appropriated   by
                                              Senate Bill 34, Acts 5Ist
                                              Leg., 1st C.S. 1950.

Dear   Sir:

         Your request for an opinion relates to Senate Bill 34,
Acts 51st Leg., 1st C.S. 1950, ch. 31, p. 95, which contains an
appropriation   of $6,000 as an addition to the sums appropriated
to the State Department    of Agriculture by House Bill 322, Acts
51st Leg., R.S. 1949, ch. 615, p. 1208. Specifically you ask wheth-
er the traveling expenses of an employee of the State Department
of Agriculture   can be paid from the $6,000 appropriation   made
by S.B. 34.

        We are verbally  informed by the Chief Clerk of the De-
partment of Agriculture   that the employee  in question is a field
seed inspector hired under Item 28 of the General Appropriation
Bill (H.B. 322, Acts 51st Leg., R.S. 1949, ch. 615, p. 1208).

         The Department      of Agriculture     section of General    Ap-
propriation  Bill contains    the following    appropriations:

                                       For the years ending
                                  August 31, 1950   August 31, 1951

   “Out of Seed Laboratory   Fees
    (Chapter 551, Section 10, H.B.
    420, Regular Session of the
    47th Legislature)

   “28.   Inspectors,  office assistants,
    assistant   seed analysts,  none to
    exceed $2,640 per year . . . 21,120.oo                21,120.oo
Hon. J. E. McDonald,            page 2 (V-1102)



   ”
       .   .   .




   “30.  Postage,    printing, repairs,
    equipment,    supplies, traveling
    expense,salaries,     and con-
    tingent   . , . . . . . . . . . . . .         9,ooo.oo   9,000.00”

        Senate Bill 34 was subsequently   enacted on March 17,
1950. The caption to such bill declares   it to be “An Act mak-
ing an additional appropriation to the State Department    of Agri-
culture for the biennium ending August 31, 1951, from the Special
Pure Feed Fund and out of Seed Laboratory       Fees.”

               The Act   specifically   provides:

       “Section 1. There is hereby appropriated      to
  the State Department   of Agriculture   for the bien-
  nium ending August 31, 1951, in addition to the
  sums appropriated    by House Bill No. 322, Acts
  51st Legislature, Regular Session,    1949, to be
  expended for the purposes set out herein, the
  sums herein specified or so much thereof as
  may be necessary.

               ” . . .


        “OUT OF SEED LABORATORY                FEES:   To                /
  pay inspectors,     office assistants,    assistant seed
  analysts,    Seed Laboratory     Division,   none to ex-
  ceed Two Thousand Six Hundred Forty ($2,640.00)
  Dollars per year, the sum of Three Thousand
  ($3.000.00)    Dollars;   and to pay postage, printing,
  repairs,    equipment,    supplies, traveling expenses,
  salaries,    and contingent, the sum of Six Thousand
  (46,OOO.OO) Dollars.

        “Sec. 2. The fact that the State Department     of
  Agriculture   urgently needs the funds appropriated
  herein to more effectively    conduct its work on be-
  half of the farmers   of this State creates an emergency
  and an imperative    public necessity  that the Constitu-
  tional Rule requiring that bills be read on three sev-
  eral days in each House be suspended; and said Rule
  is hereby suspended, and this Act shall take effect
  and be in force from and after its passage,     and it is
  so enacted.”
Hon. J. E. McDonald,     page 3 (V-1102)




         The problem is one of statutory construction.           Your de-
partment is of the opinion that the $6,000         granted in Senate Bill
34 is a supplemental      appropriation   to Item 30. Your request
 states the Comptroller     of Publics Accounts     is of the opinion that
such $6,000    can only pay expenses      incurred by personnel whose
salaries   are paid from the Senate Bill 34 appropriation.           This
difference   of interpretation   indicates an ambiguity in that the
language in Senate Bill 34 does not specifically          declare whether
or not this 46,000 was a~ supplemental        grant to Item 30. Where
a statute is susrzeptible of more than one construction,          resort
may be had to the canons of construction         if it becomes necessary
to construe or interpret the legislative       intent of such ambiguous
statute.   39 TexJur.    160, Statutes, Sec. 88.

         It is stated in Volume 39 of Texas Jurisprudence          at page
166 that “the intention of the Legislature      in enacting a law is.
the law itself.”    Therefore,   the intent of the Legislature     must
be ascertained;    that is, just what the Legislature      intended Senate
Bill 34 to accomplish     and how it intended that the Department        of
Agriculture    use this 4 6,000 appropriation.     If there is uncertainty
as to how Senate Bill 34 should be construed,         all the circumstances
surrounding the passage of the bill must be considered.            The rule
is stated in Corpus Juris (Vol. 59, p. 958):

         “While the intent of the Legislature     is to be
   found primarily     in language of the statute,where    such
   language is vague, ambiguous,       or uncertain, the
   court may look, not only to language but to the sub-
   ject matter of the act, the object to be accomplished,
   or the purpose to be subserved;       it may also look in
   this connection to the expediency of the act, or its
   occasion and necessity,      the remedy provided, the
   condition of the country to be affected by the act, the
   consequences    following upon its enactment,      or various
   extrinsic matters which throw some light on the legis-
   lative intent. Logic and sound economic principles
   may serve as a guide to the legislative      intent.”

         Also, in connection with determining        the legislative   intent
of Senate Bill 34, it is important to note that such bill and the
General Appropriation       Bill are in relation to the same subject mat-
ter and are, therefore,     governed by the in nari materia        rule of con-
struction,    This rule, as stated in Corpus Juris (Vol. 59, p. 1042),
requires that “in the construction       of a particular   statute, or in the
interpretation    of its provisions,  all statutes relating to the same
Hon. J. E. McDonald,      page 4 (V-1102)




subject, or having the same general purpose, should~be read
in connection with it, as.together   constituting one law, although
they were enacted at different times.”      TexasJurisprudence
(Vol. 39, p. 253) states that the rule is applied so that any con-
flict between the provisions   of the statutes will be harmonized
and effect will be given to all provisions    of each act if they can
be made to stand together and have concurrent efficacy and
declares   that such rule “proceeds   upon the supposition that
several statutes relating to one subject are governed by one
spirit and policy, and are intended to be consistent     and har-
monious in their several parts and provisions.’

          In the General Appropriation        Bill the Legislature     ap-
propriated     49,000 per year for each of two years, one ending
August 31, 1950, the second ending August 31, 1951, such fund to
be used by the persons employed under Item 28 to pay for “pos-
tage, printing, repairs,      equipment, supplies, traveling expense,
salaries,   and contingent.”     When the events and reasons causing
the passage of Senate Bill 34 are investigated           and determined,
and when the in nari materia rule of construction             is applied, it
would appear that the Legislature         intended that this 46,000 ap-
propriation was to be a supplemental           appropriation    to Item No.
30 in the Department       of Agriculture    section of the General Ap-
propriation Bill and that such $6,000 was to be used by those
persons employed under Item 28 for traveling expenses,                postage,
printing, etc. It is apparent from the emergency             clause of Senate
Bill 34 that the Legislature      recognized     “that the State Department
of Agriculture     urgently needs the funds appropriated          herein to
more effectively     conduct its work on behalf of the farmers of this
State.”

          An examination  of the file accompanying   your request
reflects that in January of this year you requested the Legisla-
ture to grant a supplemental    appropriation  to the Seed Laboratory
Division.    Such request stated:

         ”
           . . . additional funds are needed in the following
   particular    line appropriations  of the current appropria-
   tion bill.
                       B      LABORATORY      DIVISION

   Item No. 28:                                          4   3,ooo.oo
   Item No. 30:                                              6,408.62   n
Hon. J. E. McDonald,        page 5 (v-1102)




        You have indicated ~that the~comptroller  is of the opin-
ion that a transfer of this $6,000 granted in Senate Bill 34 to
Item No. 30 would violate Section 2(15)b of the General Appro-
priation Bill, whioh provides:

            “The appropriations ,herein provided are to be
    construed as the maximum        sums to be appropriated
    to and for the several purposes named herein,’ and                  :
    the amounts are intended to cover; and’shall cover
    the entire cost of the respective    items and the same
    shall not be supplemented     from any othe~r sources;
          I
    . . .

          As noted above, the most reasonable             construction     of
Senate Bill 34 is that the 46,000 appropriated              therein was to
 supplement Item No. 30; that is, the Legislature,              in called ses-
 sion, decided that the prior appropriation            in Item 30 ~was inade-
quate and allotted $6,000 to this fund. The ,Legislature                 has the
 sole constitutional      power to “provide by law for the compensation
 of all officers,    servants,    agents and,public contractors,         not pro-
vided for in this Constitution.”           Tex. Const. Art. III, Sec. 44.~ The
 Legislature     in its Regular Session in 1949 appropriated             $9,000
per year to Item 30 and stated in Section 2(15)b, of the General
Appropriation       Bill that “the same shall not be supplemented              from
any other sources.*          In the First Called Session in 1950, the Legis-
lature enacted Senate Bill 34 to supplement Item 30 with a 4 6,000
appropriation.       This body is the sole constitutionally          empowered
authority to do such and it could by any subsequent statute either
increase     or entirely abolish the prior appropriation.             If this were
not true, the Legislature         would be without power to effectively           deal
with an emergency         situation wherein the fund granted in the General
Appropriation       Bill was determined        to be inadequate and additional
funds were urgently needed to allow State employees                  to efficiently
perform their duties.          Therefore,    it would be a most unreasonable
construction      of Section 2(15)b of the General Appropriation             Bill to
hold that such section prohibited the Comptroller               of Public Accounts
from transferring        the $6,000 appropriated        in Senate Bill 34 to Item
30 once it has been determined            that the Legislature     intended to so
supplement such Item 30 when it enacted Senate Bill 34.
Hon. J. E. McDonald,   page 6 (V-1102)




                        SUMMARY

        Senate Bill 34, Acts 51st Leg., 1st C.S. 1950, ch.
   31, p. 95, contains a 46,000 supplemental    appropria-
   tion to be added to Item 30 of the State Department     of
   Agriculture   section of the General Appropriation   Bill
   (Acts 51st Leg., R.S. 1949, ch. 615, p, 1208).  Travel-
   ing expenses of a field seed inspector hired under Item
   28 of the Department    of Agriculture section of the
   General Appropriation     Bill may be paid from such
   4 6,000 supplemental appropriation.

                                  Very   truly yours,

APPROVED:                          PRICE DANIEL
                                  Attorney General.
Willis E. Gresham
Antitrust Division

Everett Hutchinson                        Walton   S. Roberts
Executive Assistant                                       Assistant

Charles D. Mathews
First Assistant




WSR:”